            Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 1 of 21



                                 UNITED STATES DISTRICT COURT

                                     DISTRICT OF CONNECTICUT


SAMMY L. TRIMMIER, JR.,                                  :
    Plaintiff,                                           :
                                                         :
        v.                                               :    Case No. 3:20cv396(KAD)
                                                         :
ROLAND COOK, ET AL.,                                     :
    Defendants.                                          :

                                       INITIAL REVIEW ORDER

Kari A. Dooley, United States District Judge

        Plaintiff, Sammy Trimmier (“Trimmier”), currently incarcerated at the Corrigan-

Radgowski Correctional Institution in Uncasville, Connecticut (“Corrigan-Radgowski”), brings

this civil rights complaint against Commissioner Roland Cook, Security Risk Group (“SRG”)

Program Director John Papoosha, Lieutenant John Randolph, Security Division Director Antonio

Santiago1 and Warden R. Martin.2 Trimmier challenges his placement in DOC’s Security Risk

Group (“SRG”) Program on two separate occasions. For the reasons set forth below, the

amended complaint is dismissed in part.

Standard of Review

        Pursuant to 28 U.S.C. § 1915A(b), the Court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary


        1    Although Trimmier does not identify the position held by Antonio Santiago within the Department of
Correction (“DOC”), the DOC website reflects that Antonio Santiago is the current Director of the Security Division
and was promoted to that position in April 2018. See https://portal.ct.gov/DOC/Org/Security-Division and
https://portal.ct.gov/-/media/DOC/Pdf/Pride/PRIDE20180411.pdf?la=en.
          2 Trimmier does not indicate at which prison facility Warden Martin is employed. The DOC website
reflects that Warden Robert Martin transferred from Bridgeport Correctional Center to Corrigan-Radgowski at some
point in 2020. See https://portal.ct.gov/DOC/Facility/Corrigan-Radgowski-CC - under List of past wardens at
Corrigan-Radgowski and https://portal.ct.gov/DOC/Facility/Bridgeport-CC under List of past wardens at Bridgeport
Correctional Center.
             Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 2 of 21



relief from a defendant who is immune from such relief.” Id. In undertaking this review, the

Court is obligated to “construe” complaints “liberally and interpret[] [them] to raise the strongest

arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013)

(internal quotation marks and citation omitted).

         Although detailed allegations are not required under Rule 8(a) of the Federal Rules of

Civil Procedure, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when a plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). A

complaint that includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of

a cause of action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet

the facial plausibility standard. Id. (quoting Twombly, 550 U.S. at 555, 557).3

Factual Allegations

         In August 2018, thirty days after his admission to Hartford Correctional Center as a

pretrial detainee, Lieutenant Randolph issued Trimmier ticket charging him with having received

a photograph in the mail and having posted a video on YouTube that suggested that he was


         3   The Court limits its review for purposes of 28 U.S.C. § 1915A, to federal law claims. That is because
the core purpose of an initial review order is to determine whether the lawsuit may proceed at all in federal court and
should be served upon any of the named defendants. If there are no facially plausible federal law claims against any
of the named defendants, then the Court would decline to exercise supplemental jurisdiction over any state law
claims pursuant to 28 U.S.C. § 1367. On the other hand, if there are any viable federal law claims that remain, then
the validity of any accompanying state law claims may be appropriately addressed in the usual course by way of a
motion to dismiss or motion for summary judgment. More generally, the Court’s determination for purposes of an
initial review order under 28 U.S.C. § 1915A, that any claim may proceed against a defendant is without prejudice
to the right of any defendant to seek dismissal of any claims by way of a motion to dismiss or motion for summary
judgment in the event that the Court has overlooked a controlling legal principle or if there are additional facts that
would warrant dismissal of a claim.
                                                          2
         Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 3 of 21



affiliated with an SRG. See Am. Compl., ECF No. 15, at 2 ¶ 1, 3; Compl., ECF No. 1, at 3. A

prison official escorted Trimmier to the restrictive housing unit pending an investigation into the

conduct which formed the basis of the issuance of the disciplinary. Id. ¶ 1.

        Trimmier repeatedly informed the investigator that he was no longer associated with any

gang. Id. ¶ 5. An SRG Intelligence Officer informed Trimmier that he would receive the

maximum sanctions, 90 days loss of telephone privileges, 90 days loss of commissary privileges

and 90 days loss of mail, recreation or visitation privileges, if he chose to fight the ticket. Id. ¶ 2.

During his confinement in the restrictive housing unit, Trimmier was not permitted to make any

telephone calls or receive visitors, was rarely permitted to recreate outside because of weather

conditions, and remained in his cell for twenty-three hours a day. Id. ¶¶ 2, 8.

        Trimmier chose to plead guilty to the ticket rather than risk the imposition of maximum

sanctions. Id. at 3 ¶ 9. He received sanctions of thirty days loss of commissary and thirty days

loss of recreation. Id. ¶ 10. As a result of his plea of guilty to the disciplinary ticket, an official

transferred Trimmier to Corrigan-Radgowski to complete phase 3 of the SRG program. Id. ¶¶ 9-

10.

        During his confinement at Corrigan-Radgowski, Trimmier endured the following

conditions: an inability to earn good-time credit; ineligibility for parole, transitional supervision,

or other re-entry programs; limitations on commissary spending; visits only from immediate

family; three telephone calls per day; no access to a law library; no vocational or educational

classes or rehabilitative programming; insufficient mental health staff assigned to his housing

unit; no brush to clean the toilet; and no social contact between inmates through cell doors. Id. at

3-4 ¶¶ 13-16, 22-28.


                                                   3
            Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 4 of 21



        At some point, Trimmier was involved in a fight with another inmate, “revolving around

gang activities,” during which he suffered injuries. Id. at 3 ¶ 17. The isolating conditions

exacerbated his post-traumatic stress disorder and his depression. Id. at 3-4 ¶ 18, 29.

Commissioner Cook and SRG Program Director Papoosha were fully aware of the harsh

conditions to which he was exposed during his confinement in phase 3 of the SRG program. Id.

at 4 ¶¶ 20-21.

        On August 30, 2019, upon his readmission to Hartford Correctional Center as a pretrial

detainee,4 prison officials escorted Trimmier to a cell in the restrictive housing unit pending his

transfer to the SRG program. Id. at 5 ¶¶ 31-32. Trimmier did not receive a ticket charging him

with SRG affiliation or a “proper” 90-day review of his SRG status prior to his placement in the

SRG Program. Id. ¶ 32. He has endured limited recreational opportunities, telephone calls and

commissary privileges and emotional distress. Id. ¶ 33. Trimmier has repeatedly informed

prison officials that he is not an active member of a gang. Id. at 6 ¶ 38.

Discussion

        Trimmier contends generally that the defendants violated his First and/or Fourteenth

Amendment rights when he was placed in phase 3 of the SRG program in 2018 and when he was

placed in phases 2 and 3 upon his readmission to DOC on August 30, 2019. Trimmier seeks

monetary damages, a declaration that the defendants violated his federal constitutional rights and

an injunction directing defendants Santiago, Cook, Papoosha and Martin to remove him from the

SRG Program and to transfer him to general population.

        Eleventh Amendment


        4  Connecticut’s DOC website reflects Trimmier’s latest admission date as August 30, 2019 and that he
was sentenced on August 10, 2020. See http://portal.ct.gov/DOC (last visited August 17, 2020). This information
                                                        4
         Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 5 of 21



       Trimmer does not indicate the capacity or capacities in which he sues the defendants. To

the extent that he seeks monetary relief from the defendants in their official capacities, the

request is barred by the Eleventh Amendment. See Kentucky v. Graham, 473 U.S. 159 (1985)

(Eleventh Amendment, which protects the state from suits for monetary relief, also protects state

officials sued for damages in their official capacity); Quern v. Jordan, 440 U.S. 332, 342 (1979)

(Section 1983 does not override a state’s Eleventh Amendment immunity). Accordingly, the

requests for compensatory and punitive damages from the defendants in their official capacities

are dismissed pursuant to 28 U.S.C. § 1915A(b)(2).

       Nor is Trimmier entitled to the declaratory relief he seeks. Under the doctrine of Ex parte

Young, 209 U.S. 123 (1908), a plaintiff may seek only prospective injunctive and declaratory

relief to address an ongoing or continuing violation of federal law or a threat of a violation of

federal law in the future. See In re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007); Ward

v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000). Accordingly, Trimmier’s request for a declaration

that the defendants violated his federal constitutional rights in the past is also barred by the

Eleventh Amendment. See Puerto Rico Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc.,

506 U.S. 139, 146 (1993) (the Eleventh Amendment “does not permit judgments against state

officers declaring that they violated federal law in the past”); Green v. Mansour, 474 U.S. 64, 68

(1985) (“We have refused to extend the reasoning of Young... to claims for retrospective relief”)

(citations omitted). Furthermore, if Trimmier were to prevail on either of his constitutional

claims, the Court necessarily would have determined that the defendants violated his

constitutional rights. Thus, a separate award of declaratory relief is unnecessary. Accordingly,

the request for declaratory relief is dismissed. See 28 U.S.C. § 1915A(b)(1).


                                                  5 - 425900.
may be accessed using Trimmier’s CT DOC Inmate Number
              Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 6 of 21



          Fourteenth Amendment – Admission to DOC in 2018

          As a preliminary matter, it does not appear that Trimmier is raising a procedural due

process claim arising out of his transfer to Corrigan-Radgowski and placement in the SRG

program following his plea of guilty to the disciplinary charge for SRG affiliation in 2018.

However, even if such was his intent, because he pled guilty to the SRG disciplinary charge,

Trimmier cannot state a plausible 14th Amendment procedural due process claim arising out of

those events. See e.g., Coleman v. Sutton, 530 F. Supp. 2d 451, 453 (W.D.N.Y. 2008) (noting

that plaintiff’s plea of “guilty to the charged [sic] in the misbehavior report filed against him by

Nurse Welburn ... defeats any claim based on the issuance of the report”) (citing Reid v. Doe,

No. 95-CV-1144, 1997 WL 216226, at *5 (N.D.N.Y. Apr. 15, 1997) (stating that since inmate

plaintiff pleaded guilty to harassment charge in misbehavior report, there could be no

constitutional violation arising out of issuance of report, even if report was motivated in part

by retaliation).5 Rather, he claims that his substantive due process rights were violated first due

to the punitive nature of the conditions he endured, and second, because the conditions, even if

not deemed punitive demonstrate deliberate indifference by the defendants to his health and

safety.

          Substantive Due Process - Punishment

          Trimmier first contends that Commissioner Cook, SRG Program Director Papoosha,

Lieutenant Randolph and Warden Martin subjected him to punishment by requiring him to

endure restrictive conditions during his confinement in phase 3 of the SRG program at Corrigan-

Radgowski in 2018.


          5In any event, Trimmier does not name the intelligence or investigating officer who allegedly persuaded
him to plead guilty to the disciplinary charge rather than proceeding to a hearing, or the prison official who ordered
                                                           6
          Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 7 of 21



         In Bell v. Wolfish, 441 U.S. 520 (1979), the Supreme Court held that “under the Due

Process Clause, a detainee may not be punished prior to an adjudication of guilt in accordance

with due process of law.” Id. at 535. And therefore further held that the “proper inquiry” into

whether pretrial conditions of confinement implicate due process is “whether those conditions

amount to punishment of the detainee.” Id. However, “[n]ot every disability imposed during

pretrial detention amounts to “punishment” in the constitutional sense. Id. at 537. In evaluating

whether a restrictive status or condition imposed on a pretrial detainee violates the detainee’s

substantive due process rights, “[a] court must decide whether the [restriction] is imposed for the

purpose of punishment or whether it is but an incident of some other legitimate governmental

purpose.” Id. at 538. To determine punitive intent in the absence of an allegation that the

defendant clearly expressed an intent to punish a detainee, a court may consider “‘whether an

alternative purpose to which [the condition] may rationally be connected is assignable for it, and

whether it appears excessive in relation to the alternative purpose assigned [to it].’” Id.

(quoting Kennedy v. Mendoza–Martinez, 372 U.S. 144, 168–69 (1963)). Thus, “if a particular

condition or restriction of pretrial detention is reasonably related to a legitimate governmental

objective, it does not, without more, amount to ‘punishment.’” Id. at 539. If, however, a

restriction or condition is “arbitrary or purposeless—a court permissibly may infer that the

purpose of the governmental action is punishment that may not constitutionally be inflicted upon

detainees qua detainees.” Id. Valid governmental objectives that could justify the imposition of

restrictive conditions of confinement on pretrial detainees include “maintain[ing] security and

order at the institution and mak[ing] certain no weapons or illicit drugs reach detainees,”

“ensuring a detainee’s presence at trial,” and “manag[ing] the facility in which the individual is


his transfer to and placement in the SRG program pursuant7 to the guilty finding, as defendants.
         Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 8 of 21



detained.” Id. at 540.

       Here, Trimmier contends that during his confinement at Corrigan-Radgowski in phase

three of the SRG Program in 2018, he was subjected to the following restrictive and punitive

conditions: an inability to earn good-time credit; ineligibility for parole, transitional supervision,

or other re-entry programs; limitations on commissary spending, visits only from immediate

family; three telephone calls per day; no access to a law library; no vocational or educational

classes or rehabilitative programming; insufficient mental health staff assigned to his housing

unit; no brush to clean toilet; and no social contact between inmates through cell doors. Am.

Compl. at 3-5 ¶¶ 13-16, 22-28.

       He claims that his placement in the SRG program in 2018 as a pretrial detainee was

punitive with its harsh and restrictive features because he poses no threat to the safety or security

of the facility and he has never even violated a rule in the DOC. Trimmier acknowledges

however that he received disciplinary sanctions based on his guilty plea which would suggest

that his placement in the SRG program in 2018 was due to safety and security concerns in light

of his affiliation with an SRG. See, e.g., Myers v. Semple, No. 3:18-CV-505, 2018 WL 3553336,

at *5 (D. Conn. July 23, 2018) (“Correctional officials have a legitimate penological reason to

control SRG activity within correctional facilities.”) (collecting cases). At this stage, the Court

cannot discern whether the restrictive conditions imposed on Trimmer pursuant to his placement

in phase three of the SRG Program were reasonably related to a safety or security concern of

DOC or were arbitrary and therefore punitive. See Benjamin v. Fraser, 264 F.3d 175, 183, 188

(2d Cir.2001) (noting that an administrative confinement status, although characterized as non-

punitive or as having been imposed due to safety/security concerns, may involve punishment).


                                                  8
         Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 9 of 21



The Fourteenth Amendment claim that Trimmier’s placement in the SRG Program in 2018 was

punitive shall proceed against all defendants.

       Substantive Due Process – Conditions of Confinement

       In Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017), the Second Circuit held that a pretrial

detainee may not only state a Fourteenth Amendment due process claim by asserting facts to

demonstrate the punitive nature of prison conditions under the standard set forth in Bell v.

Wolfish, 441 U.S. 520 (1979), but may also state a claim of unconstitutional conditions of

confinement by asserting facts to demonstrate that prison officials were deliberately indifferent

to his or her basic human needs or a risk of serious harm to his or her health or safety. Id. at 34

n.12 (citations omitted). There are two prongs to the Darnell standard governing a conditions of

confinement claim under the Fourteenth Amendment. 849 F.3d at 29. Under the first prong, a

detainee must allege that “the conditions, either alone or in combination, pose[d] an

unreasonable risk of serious damage to his health . . . which includes the risk of serious damage

to physical and mental soundness.” Id. at 30 (internal quotation marks and citations omitted). A

district court evaluates the conditions to which the detainee was exposed in the context of

contemporary standards of decency and addresses, inter alia, whether the detainee has been

deprived of basic human needs including, for example, food, clothing, shelter medical care, and

reasonable safety, or has been subjected to an unreasonable risk or serious harm to his or her

future health. Id. (internal quotation marks and citations omitted).

       The second prong, also called “the mens rea prong, of [the] deliberate indifference

[standard] is defined objectively.” Id. at 35. To meet the second prong of a Fourteenth

Amendment conditions claim, a detainee must allege that the prison official “acted intentionally


                                                 9
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 10 of 21



to impose the alleged condition, or recklessly failed to act with reasonable care to mitigate the

risk that the condition posed to [him or her] even though the [prison]-official knew, or should

have known, that the condition posed an excessive risk to health or safety.” Id.

       The conditions that Trimmier claims to have been exposed to during his confinement in

the SRG program as of August 2018, - limited daily telephone calls and recreation, restrictions

on commissary spending to $40.00 a day, visits only with family members, lack of access to a

law library and a toilet brush and ineligibility for good time credit, parole release, halfway house

placement, transitional supervision and vocational or educational programs-- do not constitute

deprivations of Trimmier’s basic human needs, such as food, clothing, shelter, medical care or

safety. The Court concludes that Trimmier has not plausibly alleged facts to meet the first prong

of the Fourteenth Amendment conditions of confinement standard based upon these allegations

and this claim is dismissed. See 28 U.S.C. §1915A(b)(1); See, also, Doyle v. Santiago, No. 3:19-

CV-901 (MPS), 2019 WL 5298147, at *8 (D. Conn. Oct. 18, 2019) (considering conditions in

phases two and three of Connecticut’s SRG Program and concluding that “[a]lthough the

conditions described may be harsh, they do not deprive the plaintiff of any basic human need

and, therefore, are not unconstitutional”).

       Trimmier also alleges that he suffered from serious mental health conditions, including

post-traumatic stress disorder and depression, and that the lack of social contact with other

detainees or inmates and the lack of access to a treatment provider, exacerbated his mental health

conditions. Construed liberally, these allegations are sufficient to state a claim that the isolating

conditions of confinement and limited access to mental health treatment in the SRG program

posed a risk of serious harm to his mental health. Trimmier has met the objective prong of the


                                                  10
             Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 11 of 21



Darnell standard.

         As to the mens rea prong, Trimmier asserts that Commissioner Cook, Director Santiago,

Warden Martin, Lieutenant Randolph and SRG Program Director Papoosha were aware of these

conditions and intentionally or recklessly failed to act to mitigate an excessive or substantial risk

to his mental health. Again, liberally construed, this allegation meets the subjective prong of the

Darnell standard. The Fourteenth Amendment substantive due process claim that the defendants

were deliberate indifferent to the Plaintiff’s mental health needs during his confinement in the

SRG Program in 2018 will proceed against all defendants in their individual capacities and

against SRG Program Director Papoosha, Commissioner Cook, Director Santiago and Warden

Martin in their official capacities.6

          Fourteenth Amendment - Readmission to DOC in 2019

         Trimmier brings both procedural and substantive due process claims arising out of his

designation to the SRG Program upon his readmission to the DOC in 2019.

         Substantive Due Process

         Punishment

         Trimmier alleges that his placement in the SRG program in August 2019 as a pretrial

detainee based on his prior designation as an SRG member in 2018 was punitive because it was

arbitrary and not based on current legitimate safety or security concerns and that the conditions


         6
            Trimmier also alleges that at some point during confinement in the SRG program, he was involved in a
fight “revolving around gang activities” and that he suffered physical injuries. He does not mention the nature of his
injuries or the circumstances giving rise to his involvement in the altercation. There are no allegations that
Trimmier informed any defendant that his safety or health was in danger or that any defendant knew or should have
known of or recklessly disregarded any threats to his safety or health by other inmates in the SRG program. The
Court concludes that Trimmier’s conclusory allegations regarding his involvement in a fight stemming from gang
activities and that he suffered unspecified injuries do not state a plausible claim that any defendant recklessly failed
to act with reasonable care to protect him from an excessive risk of harm to his health or safety that was known or
should have been known. Thus to the extent a Fourteenth Amendment deliberate indifference to safety claim was
                                                          11
         Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 12 of 21



in the program were punitive because they were overly restrictive and harsh. As discussed

above, at this stage, the Court cannot determine whether the subsequent decision to place

Trimmer in the SRG Program in August 2019 was based on a valid governmental objective or

was punitive. Nor can the Court discern whether the restrictive conditions imposed on Trimmier

pursuant to his placement in the SRG Program in 2019 were reasonably related to a safety or

security concern of DOC or were arbitrary and punitive.

        Accordingly, the Court will permit this substantive due process claim to proceed against

all defendants in their individual capacities and against SRG Program Director Papoosha,

Commissioner Cook, Warden Martin and Director Santiago in their official capacities for further

development of the record. See Scozzari, 2019 WL 1921858, at *5 (permitting allegations of

substantive due process violations pertaining to restrictive conditions of confinement imposed on

detainee assigned to SRG Program to proceed because it was not completely clear on initial

review how, “for instance, constraining the number of calls [detainee] may make, limiting his

commissary budget relative to the general population, or failing to provide programming are

reasonably related to the possibility he may have been a gang member”).

        Conditions of Confinement

        After his readmission to DOC in 2019, Trimmier alleges that the defendants subjected

him to limitations on telephone use, commissary spending and recreational opportunities. Id. ¶

33. These deprivations do not implicate basic human needs, such as food, clothing, shelter,

medical care or safety. See, e.g. Doyle v. Santiago, supra., at *8. Nor does Trimmier allege that

his readmission in 2019 impacted his physical or mental health in any fashion. Accordingly,

Trimmier has not satisfied the first prong of the Darnell standard for stating a Fourteenth


intended, it is dismissed. See 28 U.S.C. § 1915A(b)(1). 12
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 13 of 21



Amendment conditions of confinement claim and that claim is dismissed.

       Procedural Due Process

       Trimmier challenges his designation as an SRG member and placement in the SRG

program upon his readmission to the Hartford Correctional Center in August 2019 on the ground

that he did not receive a disciplinary report or a notice of the SRG affiliation charge or an

opportunity to be heard regarding that charge at a hearing. Nor did he receive a 90 day review of

his redesignation as an SRG member and placement in the SRG program.

       To state a procedural due process claim under the Fourteenth Amendment, a plaintiff

must allege that the “[d]efendants deprived him of a cognizable interest in life, liberty, or

property. . . without affording him constitutionally sufficient process.” Proctor v. LeClaire, 846

F.3d 597, 608 (2d Cir. 2017) (internal quotation marks and citations omitted). The nature of the

restrictive confinement dictates the type of process that is due. See Benjamin v. Fraser, 264 F.3d

175, 190 (2d Cir. 2001).

       In Hewitt v. Helms, 459 U.S. 460 (1987), the Supreme Court considered what process

should be afforded an inmate who had been placed in administrative segregation pending an

investigation into a disciplinary charge. Id. at 474. The Court explained that it was appropriate

to place an inmate in administrative segregation “when necessary to incapacitate an inmate who

“represents a security threat” or to “complet[e] ... an investigation into misconduct charges.”

Id. at 476. The Court held that in connection with an inmate's placement on administrative

segregation, he or she “must merely receive some notice of the charges against him and an

opportunity to present his views [either orally or in writing] to the prison official charged with

deciding whether to transfer him to administrative segregation.” Id. at 476. In Wilkinson v.


                                                 13
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 14 of 21



Austin, 545 U.S. 209, 229 (2005), the Supreme Court applied the standard set forth in Hewitt to a

due process claim asserted by inmates who had been classified for indefinite placement in a high

security state prison for safety and security, rather than disciplinary reasons.

       In Wolff v. McDonnel, 418 U.S. 539, 566 (1973), the Supreme Court held that an inmate

charged with a disciplinary violation that may result in the loss of good-time credits is entitled to

written notice of the charges at least twenty-four hours in advance of the hearing, the opportunity

to present witnesses and documentary evidence before an impartial hearing officer or committee

as long as doing so will not jeopardize prison safety and security, and a written statement

including evidence relied on by the hearing officer in reaching his or her decision and the reasons

for the disciplinary action. Id. at 564-66. An inmate has no right to retained or appointed

counsel at a disciplinary hearing, but in some circumstances may be entitled to the appointment

of an advocate or assistance from a fellow inmate. Id. at 570. The finding of guilt as to the

disciplinary charge must be based on some “reliable evidence.” See Sira v. Morton, 380 F.3d 57,

69 (2d Cir. 2004) (internal quotation marks and citations omitted).

       The Court cannot discern whether Trimmier’s redesignation or his placement in the SRG

program in August 2019 was disciplinary or administrative. Because Trimmier has alleged that

he received no notice or hearing or other form of process prior to his redesignation as an SRG

member and placement back in the SRG program, Trimmier has stated a plausible procedural

due process claim under either the Hewitt or Wolff standards. Although Trimmier’s allegations

are not entirely clear with regard to which defendants may have been involved in his

redesignation and placement in the SRG program in August 2019, the Court liberally construes

the procedural due process claim to be asserted against Lieutenant Randolph, SRG Program


                                                 14
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 15 of 21



Director Papoosha and Director Santiago. Warden Martin was not employed at Hartford

Correctional Center at the time of Trimmier’s readmission and there are no allegations regarding

Commissioner Cook’s awareness of or involvement in the decisions to redesignate Trimmier and

place him in the SRG program at that time. Accordingly, the procedural due process claims

related to Trimmier’s August 2019 redesignation as an SRG member and placement in the SRG

program will proceed against Lieutenant Randolph, SRG Program Director Papoosha and

Director Santiago in their individual capacities and against SRG Program Director Papoosha and

Director Santiago in their official capacities.

       First Amendment Claim

       Trimmier states that Director Santiago and SRG Program Director Papoosha work in the

central office of DOC and that they created the policy permitting Lieutenant Randolph to use

statements or videos that he had posted on his social media page or on YouTube prior to his

confinement within DOC in 2018 to issue him a disciplinary ticket charging him with SRG

affiliation in August 2018 and to automatically designate him as an SRG member and to place

him in the SRG program upon his readmission to Hartford Correctional Center in August 2019.

Trimmier contends that this policy and the actions of Lieutenant Randolph in enforcing the

policy violated his First Amendment rights. The Court construes this allegation as a claim that

these Director Santiago, SRG Program Director Papoosha and Lieutenant Randolph retaliated

against Trimmier for exercising his First Amendment right to free speech.

       The Second Circuit has observed that district courts should treat retaliation claims

asserted by prisoners with “ʻskepticism and particular care[] because virtually any adverse action

taken against a prisoner by a prison official-even those otherwise not rising to the level of a


                                                  15
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 16 of 21



constitutional violation-can be characterized as a constitutionally proscribed retaliatory act.’”

Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Davis v. Goord, 320 F.3d 346, 352

(2d Cir. 2003). Thus, a prisoner must support his or her retaliation claim with “specific and

detailed factual allegations” and not mere conclusory statements. Id. (internal quotation marks

and citation omitted). To state a cognizable First Amendment retaliation claim, a prisoner must

allege “(1) that the speech or conduct at issue was protected, (2) that the defendant took adverse

action against the plaintiff, and (3) that there was a causal connection between the protected

speech and the adverse action.” Id. at 294 (internal quotation marks and citation omitted).

       The Supreme Court has recognized a First Amendment interest in posting on social

media. See Packingham v. North Carolina, ––– U.S. ––––, 137 S. Ct. 1730, 1737 (2017) (“by

prohibiting [offenders] from using [social media] websites, North Carolina with one broad stroke

bars access to what for many are the principal sources for ... speaking and listening in the modern

public square.... They allow a person with an Internet connection to ‘become a town crier with a

voice that resonates farther than it could from any soapbox.’ In sum, to foreclose access to social

media altogether is to prevent the user from engaging in the legitimate exercise of First

Amendment rights.”) (citing Reno v. ACLU, 521 U.S. 844, 870 (1997)). Thus, Trimmier alleges

that his social media post was protected speech for purposes of the first element of this claim.

       As to the second element, that the plaintiff suffered an adverse action due to the conduct

of defendants, the Second Circuit has held that “only retaliatory conduct that would deter a

similarly situated individual of ordinary firmness from exercising his or her constitutional rights

constitutes an adverse action.” Wrobel v. County of Erie, 692 F.3d 22, 31 (2d Cir. 2012).

“Otherwise, the retaliatory act is simply de minimis and therefore outside the ambit of


                                                 16
          Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 17 of 21



constitutional protection.” Dawes v. Walker, 239 F.3d 489, 493 (2d. Cir. 2001). Whether an

action is considered adverse depends on the circumstances in each case. Id. (finding that the

definition of adverse action “is not static across contexts,” but “must be tailored to the different

circumstances in which retaliation claims arise. Prisoners may be required to tolerate more than

public employees ... before a retaliatory action taken against them is considered adverse.”

(internal quotation marks and citation omitted)).

          Trimmier alleges that the conditions of confinement in the SRG Program were

significantly harsher and more restrictive than those in the general population units.

Trimmier has plausibly alleged that his designation to the SRG Program constituted adverse

action.

          With regard to the causal connection element, Trimmier alleges that his designation to the

SRG Program in both 2018 and 2019 were based in part on a video that he posted on social

media prior to his admission to DOC in August 2018. He alleges that in August 2018,

Lieutenant Randolph determined that the activities depicted in the YouTube video posted by

Trimmier prior to his confinement at Hartford Correctional Center and a photograph mailed to or

from Trimmier during his confinement at Hartford Correctional Center in August 2018 to be

gang-related and therefore indicative of gang membership and issued him a disciplinary ticket

for SRG affiliation and in August 2019 upon his readmission to DOC, Lieutenant Randolph

redesignated Trimmier as an SRG member based on the same gang-related activities depicted in

the video and photograph.

          This Court has recently held that neither allegations of this nature nor this

characterization of the defendants’ conduct are enough to establish a causal connection between


                                                   17
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 18 of 21



the adverse action and the protected speech. See, Caves v. Payne, 2020 WL 1676916 *4 (D.

Conn. April 6, 2020). Indeed, Trimmier’s designation was not made to punish him for posting on

social media or to deter him from doing so in the future. Rather the social media post was

merely the evidence used to support the issuance of the disciplinary report for SRG affiliation in

2018 and his redesignation as an SRG member in 2019. The use of the social media post is no

different than if Trimmier announced upon his arrival at the facility that he was a gang member

and the defendants used such a statement to designate him to the SRG Program. Id. See also,

Wilson v. Santiago, 2020 WL 1989135, at *2 (D. Conn. April 27, 2020); Martinez v. Payne, No.

3:20-CV-00231 (JAM), 2020 WL 3630422, at *4 (D. Conn. July 4, 2020).

       “The First Amendment ... does not prohibit the evidentiary use of speech to establish the

elements of a crime or to prove motive or intent.” Wisconsin v. Mitchell, 508 U.S. 476, 489

(1993); see United States v. Pierce, 785 F.3d 832, 841 (2d Cir. 2015) (admission of rap lyrics

and tattoo images in gang trial does not violate First Amendment; “This challenge is meritless ...

because here the speech is not itself the proscribed conduct. The speech was not the basis for the

prosecution, but instead it was used to establish the existence of, and [the defendant’s]

participation in, the alleged RICO enterprise.”) (internal quotation marks and citation omitted).

Indeed, social media posts and other speech are oft considered indicative of gang membership in

criminal cases. See, e.g., United States v. Garnes, No. 14-20119, 2015 WL 3574845, at *2 n.1

(E.D. Mich. June 5, 2015) (rejecting First Amendment challenge because rap lyrics relevant to

issue of membership in gang); United States v. Mobley, No. 1:13-CR-218-CAP-LTW, 2015 WL

3488152, at *4 (N.D. Ga. June 1, 2015) (citing Facebook post displaying gang hand signal in

order denying motion to suppress).


                                                 18
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 19 of 21



       Accordingly, Trimmier’s First Amendment retaliation claim is dismissed. See 28 U.S.C.

§ 1915A(b)(1).

                                          CONCLUSION

       The Court enters the following orders:

       (1)     The requests seeking compensatory and punitive damages from the defendants in

their official capacities for violations of Trimmier’s federal constitutional rights are

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(2). The request for declaratory relief; the First

Amendment retaliation claim; the Fourteenth Amendment substantive due process claim that the

defendants deprived Trimmier of basic human needs by subjecting him to conditions in the SRG

phase program involving lack of access to the library, educational and vocational programs and

cleaning supplies, limitations on visitation, telephone calls, commissary spending and

recreational opportunities and ineligibility for good time credits, parole or supervisory release

and community placements; and the Fourteenth Amendment substantive due process claim that

Trimmier’s involvement in a fight during which he incurred unspecified injuries constituted a

serious risk of harm to his safety are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1).

       The Fourteenth Amendment procedural due process claims related to Trimmier’s

redesignation as an SRG member and his placement in the SRG program in August 2019 will

proceed against Lieutenant Randolph, SRG Program Director Papoosha and Director Santiago in

their individual capacities and against SRG Program Director Papoosha and Director Santiago in

their official capacities; the Fourteenth Amendment substantive due process claim related to the

allegedly punitive conditions imposed during Trimmier’s confinement in the SRG program in

2018 and upon his readmission in August 2019 will proceed against all defendants in their


                                                  19
         Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 20 of 21



individual capacities and against SRG Program Director Papoosha, Commissioner Cook,

Director Santiago and Warden Martin in their official capacities; the Fourteenth Amendment

substantive due process claim related to conditions that arising out of Trimmier’s social isolation

and lack of access to treatment for his mental health during his confinement in the SRG program

in 2018 will proceed against all defendants in their individual capacities and against SRG

Program Director Papoosha, Commissioner Cook, Director Santiago and Warden Martin in their

official capacities; and claims asserted under Article First, §§ 4, 5, 8, 9 and 20 of the Connecticut

Constitution will proceed against all defendants in their individual capacities and against SRG

Program Director Papoosha, Commissioner Cook, Director Santiago and Warden Martin in their

official capacities.

        (2)     On or before September 23, 2020, the Clerk shall prepare a summons form and

send an official capacity service packet to the U.S. Marshal’s Service. The U.S. Marshals Service

shall serve the summons, a copy of the complaint and amended complaint and this order on

Security Risk Group Coordinator John Papoosha, Security Director Antonio Santiago, Warden

Rollin Cook and Warden Robert Martin in their official capacities by delivering the necessary

documents in person to the Office of the Attorney General, 55 Elm Street, Hartford, CT 06141.

        (3)     The Clerk shall verify the current work addresses of: Lieutenant John Randolph,

Security Risk Group Coordinator John Papoosha, Security Director Antonio Santiago, Warden

Rollin Cook and Warden Robert Martin and mail a copy of the complaint and amended

complaint, this order, and a waiver of service of process request packet to each defendant in his

individual capacity at his confirmed address. On the thirty-fifth (35th) day after mailing, the

Clerk shall report to the Court on the status of each request. If any defendant fails to return the


                                                 20
        Case 3:20-cv-00396-KAD Document 16 Filed 09/02/20 Page 21 of 21



waiver request, the Clerk shall make arrangements for in-person service by the U.S. Marshals

Service and that defendant shall be required to pay the costs of such service in accordance with

Federal Rule of Civil Procedure 4(d).

       (4)     Defendants Cook, Papoosha, Randolph, Santiago and Martin shall file their

response to the amended complaint, either an answer or motion to dismiss, within thirty (30)

days from the date the notice of lawsuit and waiver of service of summons forms are mailed to

them. If the defendants choose to file an answer, they shall admit or deny the allegations and

respond to the cognizable claims recited above. They may also include any and all additional

defenses permitted by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed by March 2, 2021. Discovery requests need not be filed with the Court.

       (6)     All motions for summary judgment shall be filed by April 2, 2021.

       (7)     The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures” which will be sent to the parties by the Clerk. The order also can

be found at http://ctd.uscourts.gov/district-connecticut-public-standing-orders.

       (8)     The Clerk is directed to send a copy of the Complaint, [ECF No. 1], the Amended

Complaint, [ECF No. 15], and a copy of this Order to the Connecticut Attorney General and to

the DOC Legal Affairs Unit.

       SO ORDERED at Bridgeport, Connecticut this 2rd day of September 2020.

                                             _______/s/______________________
                                             Kari A. Dooley
                                             United States District Judge




                                                21
